Exhibit 10.01
(SYMANTEC LOGO) [f56787f5678700.gif]
June 30, 2010
Gregory Hughes, 035020
This Document Affects Important Legal Rights You May Have.
Please Read It Carefully Before Signing.
Dear Gregory,
This letter sets forth the agreement between you and Symantec Corporation
(“Symantec”) regarding severance benefits and your release of certain claims.
This Separation and Release Agreement (the “Agreement”) is not to be signed
before your Termination Date.
Symantec and you agree:
1. Termination Date. Your employment with Symantec will terminate on August 31,
2010 (the “Termination Date”).
2. Acknowledgement of Payment of Wages/Reimbursements. You acknowledge that
Symantec has paid you all accrued wages, salary, bonuses, accrued but unused
vacation pay and any similar payment due and owing (“Wages”) through the pay
period immediately preceding the pay period in which the Termination Date
occurs. On the Termination Date, Symantec shall deliver to you a final paycheck
containing all remaining Wages owing as of the Termination Date. You acknowledge
that Symantec does not owe you any other Wages except for the severance payment
provided for in Section 4 hereof, any outstanding business expenses and any
outstanding commission payments owing as of the Termination Date. Symantec shall
reimburse all reasonable and necessary business expenses incurred prior to your
Termination Date in accordance with Symantec’s reimbursement policy, provided a
request for reimbursement is received within thirty days of your Termination
Date.
3. Group Health Benefits. Absent COBRA continuation, your group health benefits
end on your Termination Date. Whether or not you sign this Agreement, you may be
eligible to elect to continue receiving group health benefits pursuant to the
federal COBRA law, 29 U.S.C. et seq. The details of the COBRA continuation
benefit are provided with your exit package.
     Provided you sign and do not timely revoke this Agreement, if you are
eligible for, and properly elect, continuation of your group health benefits
through COBRA, then, Symantec shall pay the premiums for such coverage,
beginning on 09/01/2010 and ending on 08/31/2011, unless you become ineligible
for COBRA continuation during that period. Symantec’s obligation to pay the
premiums terminates immediately on the date you lose eligibility for COBRA. You
may be entitled to continue your COBRA coverage at your own expense after
Symantec stops paying the premium.
4. Severance Payment. In further consideration of this Agreement, Symantec shall
pay you severance in the amount of $209,422.98 equal to 21.78 weeks of pay,
which amount is based upon you remaining employed by Symantec through the
Termination Date and not being rehired before your 21.78 week severance period
is expired. The severance amount will be paid in a lump sum only after all of
the following conditions are met: (1) your employment has terminated;
(2) Symantec has received the original of this Agreement bearing your signature;
and (3) and any applicable revocation period has passed without revocation
having occurred.

     
 
   

 



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f56787f5678700.gif]
Symantec shall withhold taxes from severance pay in accordance with all federal,
state and local laws. In the event that you are rehired before your severance
period is expired, you will remain bound by this Agreement and will be permitted
to retain a pro-rated portion of the severance payment that was made to you,
taking into account how much of the severance period remains, as consideration
of the release set forth in Section 8.
5. Employee Benefit and Stock Option Plans. You shall be entitled to your rights
under Symantec’s benefit plans as such plans, by their provisions, apply upon an
employee’s termination. Unless expressly provided to the contrary under the
written terms of the benefit plans, all your benefits will terminate on the
Termination Date, including your stock/option vesting and participation in the
401k plan, and you may exercise all rights to any vested benefit in accordance
with the written terms of the stock option/issuance agreements or benefit plans.
Stock options that are not vested on the Termination Date are forfeited.
6. Return of Company Property. By signing this Agreement, you hereby represent
and warrant to Symantec that you have returned to Symantec any and all property
or data of Symantec of any type whatsoever that may have been in your possession
or control, including all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.
7. Confidential Information. You hereby acknowledge that you are bound by all
confidentiality agreements that you entered into with Symantec and/or any and
all past and current parent, subsidiary, related, acquired and affiliated
companies, predecessors and successors thereto (which agreements are
incorporated herein by this reference), that as a result of your employment you
have had access to the Confidential Information (as defined in such
agreement(s)), that you will hold all such Confidential Information in strictest
confidence and that you may not make any use of such Confidential Information on
behalf of any third party. By signing this Agreement, you further confirm that
you have delivered to Symantec all documents and data of any nature containing
or pertaining to such Confidential Information and that you have not taken with
you any such documents or data or any reproduction thereof.
8. Release and Waiver of All Claims. In consideration of the benefits provided
in this Agreement, you release Symantec, and any and all past, current and
future parent, subsidiary, related and affiliated companies, predecessors and
successors thereto, as well as their current or former officers, directors,
shareholders, agents, employees, affiliates, representatives, attorneys,
insurers, benefit plans, successors and assigns [“Released Parties], from any
and all claims, liability, damages or causes of action whatsoever, whether known
or unknown, which exist or may in the future exist arising from or relating to
events, acts or omissions on or before the Effective Date of this Agreement,
other than those rights which as a matter of law cannot be waived.
You understand and acknowledge that this release includes, but is not limited to
any claim in for reinstatement, re-employment, damages and attorney fees. This
release covers any claim against the Released Parties, including but not limited
to those arising under tort, contract and local, state or federal statute,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Post Civil War Civil Rights Act (42 U.S.C.
1981-88), the Equal Pay Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Vietnam Era Veterans Readjustment
Assistance Act, , the Family Medical Leave Act of 1993, the Uniformed Services
Employment and Re-employment Rights Act, the Employee Retirement Income Security
Act of 1974, and the civil rights, employment, and labor laws of any state and
any regulation under such authorities relating to your employment or association
with Symantec or the termination of that relationship.

     
 
   

 



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f56787f5678700.gif]
You understand that notwithstanding any provisions in this Paragraph, nothing in
this Agreement and Release is intended to constitute an unlawful release or
waiver of any of your rights under any laws and/or to prevent, impede, or
interfere with your ability and/or right to: (a) provide truthful testimony if
under subpoena to do so, (b) file a claim with any state or federal agency or to
participate or cooperate in such a matter, (except that you acknowledge that you
cannot recover any monetary benefits in connection with any such claim), (c) to
challenge the validity of this release and/or (d) from bringing any rights or
claims under the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621
et seq.) that may arise after the date this letter agreement is signed.
The only exceptions to this release are any claim(s) you may have for:
          (a) unemployment benefits pursuant to the terms of applicable law (to
the extent available to you under applicable law);
          (b) workers’ compensation insurance benefits pursuant to Division 4 of
the California Labor Code or a comparable and applicable state law, under the
terms of any worker’s compensation insurance policy or fund of the Company;
          (c) continued participation in certain of the Company’s group health
benefit plans pursuant to the terms and conditions of the federal law known as
“COBRA,” if applicable, and/or any applicable state law counterpart to COBRA;
          (d) any benefit entitlements vested as of your Separation Date,
pursuant to written terms of any applicable employee benefit plan sponsored by
the Company;
          (e) any claims that, as a matter of applicable law, are not waivable.
Section 1542 Waiver – You understand and agree that the claims released in this
paragraph include not only claims presently known to you, but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the released claims. You understand that you
may hereafter discover facts different from what you now believe to be true,
which if known, could have materially affected this Agreement, but you
nevertheless waive any claims or rights based on different or additional facts.
You knowingly and voluntarily waive any and all rights or benefits that you may
now have, or in the future may have, under the terms of Section 1542 of the
Civil Code of the State of California, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR (YOU) DOES NOT KNOW
OF OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR.
8A. Time Period To Review Agreement and Revocation Rights. You have the
following time within which to review and consider this Agreement — the later
of: (i) twenty-one (21) calendar days after you receive this letter, or (ii) the
Termination Date. In the event you have not signed and returned this Agreement
within this time period, the offer will expire. You are advised to consult an
attorney about this Agreement. Once you have accepted the terms of this
Agreement, you will have an additional seven (7) calendar days in which to
revoke

     
 
   

 



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f56787f5678700.gif]
such acceptance. To revoke, you must send a written statement of revocation to
Human Resources (address listed in section 11K below). If you revoke within
seven (7) days, you will receive no benefits under this Agreement. In the event
you do not exercise your right to revoke this Agreement, the Agreement shall
become effective on the date immediately following the seven-day (7) waiting
period described above (Effective Date”).
9. Indemnification. Symantec will indemnify you in accordance with the Indemnity
Agreement attached hereto as Attachment A.
10. Non disparagement. You agree that you will not, whether orally or in
writing, make any disparaging statements or comments, either as fact or as
opinion, about Symantec or its products and services, business, technologies,
market position, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them. Symantec agrees that
the following employees will not orally or in writing make any disparaging
statements or comments, either as fact or opinion, about your performance at
Symantec: Enrique Salem, Scott Taylor, James Beer, Mark Bregman, Rebecca
Ranninger, Carine Clark, Janice Chaffin, David Thompson, Bill Robbins and Rowan
Trollope,
11. Additional Terms

  A.   Legal and Equitable Remedies. You agree that Symantec shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies Symantec may have at law or in equity for breach of this
Agreement.     B.   Attorney’s Fees. If any action at law or in equity is
brought to enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party its reasonable attorneys’ fees, costs
and expenses at trial or arbitration and any appeal, in addition to any other
relief to which such prevailing party may be entitled.     C.   Non-Disclosure.
You agree to keep the contents, terms and conditions of this Agreement
confidential; provided, however that you may disclose this Agreement with your
spouse, attorneys, and accountants, or pursuant to subpoena or court order. Any
breach of this non-disclosure paragraph is a material breach of this Agreement.
    D.   No Admission of Liability. This Agreement is not, and the parties shall
not represent or construe this Agreement, as an admission or evidence of any
wrongdoing or liability on the part of Symantec, its officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. Neither party shall attempt to admit this Agreement into evidence for
any purpose in any proceeding except in a proceeding to construe or enforce the
terms of this Agreement.     E.   Entire Agreement. This Agreement constitutes
the entire agreement between you and Symantec with respect to its subject matter
and supersedes all prior negotiations and agreements, whether written or oral,
relating to its subject matter. You acknowledge that except for the promises in
this Agreement neither Symantec, nor its agents has made any promise,
representation or warranty whatsoever for the

     
 
   

 



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f56787f5678700.gif]

      purpose of inducing you to execute the Agreement. You acknowledge that you
have executed this Agreement in reliance only upon the express terms and
conditions stated in this Agreement.     F.   Modification/Successors. This
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, and that is duly executed by you and an authorized representative of
Symantec. This Agreement shall be binding upon your heirs, executors,
administrators and other legal representatives and may be assigned and enforced
by Symantec, its successors and assigns.     G.   Severability. The provisions
of this Agreement are severable. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other obligations,
provisions, or applications of this Agreement that can be given effect without
the invalid obligations, provisions, or applications.     H.   Waiver. The
failure of either party to demand strict performance of any provision of this
Agreement shall not constitute a waiver of any provision, term, covenant, or
condition of this agreement or of the right to demand strict performance in the
future.     I.   Governing Law and Jurisdiction. This Agreement shall be
interpreted and enforced in accordance with the laws of the State of California,
without regard to conflict of laws provisions. The exclusive jurisdiction for
any action to interpret or enforce this Agreement shall be the State of
California.     J.   Effect of Rehire on Severance. Please note that if you are
rehired as a Symantec employee before your severance period is over, you will be
asked to return a prorated portion of the severance payment that was made to you
taking into account how much of the severance period remains.

     
 
   

 



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f56787f5678700.gif]

  K.   By signing below, you are agreeing to the terms and conditions in this
Agreement. Please sign, keep a copy for your records, and return all page of
this agreement to:     L.   Symantec Corporation
Attn: HR File Room 
555 International Way
Springfield, OR 97477         You may also fax to 1 (541) 335-5550. If you elect
to fax, you must also send all pages of the signed original to the address
listed above.

ACCEPTED AND AGREED:
I have been given sufficient time to consider this Agreement, (2) I have
carefully read and understand this Agreement, (3) I have been advised in writing
to consult with an attorney prior to executing this Agreement, and (4) I sign it
voluntarily.
******************************************************************
You may NOT sign or return this Agreement prior to your termination date.
******************************************************************

             
Sign:
 
/s/ Gregory Hughes
      Date: August 31, 2010 «First_Name» «Last_Name»        

For questions, please contact the HR Direct Helpdesk at 1-800-497-2580 or via
email at ask_americasHR@symantec.com

     
 
   

 